" /
`,`

RoNALL wAYNE HARRISON ' RECE|VED|N
148465.7 ALLRED UNIT , COURTDFCRHVI|NALAPPEALS
2101 FM 369 NoRTH
iowA PARK,TEXAS 76367

NOV 24 2015

NovEMBER 17 2015

HoNoRABLE AsEL AcosTA-cLERK Abe|Ac°Sta» C|erk
coURT oF cRIMINAL APPEALS oF TEXAS

P.o- Box 12308»cAP1ToL sTATIoN /
AUSTIN.TEXAS 78711 x

RE: EX PARTE RONALL WAYNE HARRISON/CCA# WR-40/355-04
TRIAL COURT NUMBER 4205sC/JACK COUNTY,TEXAS

Dear Mr. Acosta,

On November 3 2015/1 submitted a Motion to Hold in Abeyance any
decisions by the Court in the above writ number. I have received
no_response to the filing of this motion)nor have I received any
notification from you that this motion was received and filed with

the court.

For the Court to make any decision in this matter/in regards to the
order evidentairy hearing,and the trial court filing it's findings

of fact and conclusions of law in this matter would be a total
miscarriage of justice due to the fact that the applicant has tried
and attempted in every possible way to be provided a copy of the
records from the hearing in order for applicant to draft and submit
his objections to the Courts findings of fact and conclusions of law.
As of todays date/November l7 2015,the applicant has received no
records from the hearing and continues to be told by his attorney

to contact the court clerk and court reporter for the recordsrwho~

,then tell the applicant that in order for him to receive the records

he will need to contact his attorney. This is to let this Honorable
Court know,what is going on,and that l intend to file an objection.

Thank you.